DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srivastava et al. (hereinafter “Srivastava”, US Pat No. 2013/0079836).
As per claims 1, 6, and 12, Srivastav disclose a computer implemented method for managing bi-directional communication (see fig. 1) between an external device (ED, see fig. 1/no. 108, 110) and an implantable medical device (IMD, see fig. 1/no. 102), wherein the method comprising the steps of utilizing at least first and second parameter 
As per claims 2, 7, and 13, Srivastava disclosed the connection, data transfer determining transferring and changing operations are performed in accordance with a single transceiver at the ED and a single transceiver in the IMD (see fig. 6/step 610 & .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 8, 11, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (hereinafter “Srivastava”, US Pat No. 2013/0079836) and further in view of Oroskar (US Pat No. 8,908,598).
As per claims 3, 8, and 14, Srivastava disclose such changing operation includes changing the connectivity parameter (see rejection in claim 1) but not explicitly based upon the connection success rate, from  from a first value associated with the first 
The modified communication system of Srivastava and Oroskar further disclosed the connection operation includes detecting, at the ED, an advertisement transmitted from the IMD during a connection window, the transfer performance measure represents an indication of a connection success rate during the connection window (see Oroskar, col. 13/ln. 28-43 and col. 14/ln. 36-53).
As per claims 5, 11, and 16, the modified communication system of Srivastava and Oroskar performing and determining operations are repeated multiple times, in connection with a common transceiver of the ED, to obtain cumulative connection and transfer performance measures based on multiple connection parameter values for multiple connection operations and multiple transfer parameter values for multiple data transfer operations between the ED and the IMD (see Srivastava, 0068, and see col. 13/ln. 28-43 and col. 14/ln. 36-53, wherein the connection success rate may be cumulative, and thus determined by calculating the percentage of a given WCD's connection attempts that are successful, or may be periodically recalculated based on a WCD's connection attempts during a predetermined period of time, see col. 13/ln. 35-39).

Claims 4, 9-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (hereinafter “Srivastava”, US Pat No. 2013/0079836) and further in view of Marinier et al. (hereinafter “Marinier “, US Pat No. US Pat No. 2016/0183276).
As per claims 4, 9-10, and 15, Srivastava disclose such wherein the data transfer operation includes detecting, at the ED, an amount of data transferred from the IMD during a data transfer interval, the connection performance measure representing an indication of a data transfer rate (see 0087) but not specifically changing the data transfer parameter, from a first value associated with the first parameter set to a second value associated with the second parameter set, based on the data transfer rate. However, Marinier such teaching (see 0012, 0017, 0105, 0238, 0251, and at least 0260-0262, data transfer rate/capacity is adjusted based upon the available resources) in order to provide reliable and save time during data transferred.

Response to Arguments
Applicant's arguments filed on 05/27/20 have been fully considered but they are not persuasive.
Regarding claims 1, 6, and 12, the Applicant’s stated that, “Srivastava does not teach or suggest collect performance measurements in connection with different parameter sets. Instead, D1 measures a communication quality indicator in connection with different transceivers (figure 6 at 604). D1 compares first and second quality indicators from different RF transceivers (at 606). D1 then chooses between multiple transceivers based on this common communication quality indicator (at 608). In 
Regarding claims 2, 7, and 13, see examiner’s rejection above.
Regarding claims 3, 5, 8, 11, 14, and 16, see examiner’s rejection above.
Regarding claims 4, 9-10, and 15, see examiner’s rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Edward Urban, can be reached at (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for

Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

January 14, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2649